Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Request for Continued Examination
(RCE) filed on 02/09/2021, examining claims filed on 01/08/2021..
Claims 1-6 and 8-11 are pending.
Claim 7 is canceled. 
	Claims 1, 6 and 8-10 are amended.
A request for continued examination under 37 C.F.R. § 1.114, including the fee
set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since
this application is eligible for continued examination under 37s C.F.R. § 1.114, and the
fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous
Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's
submission has been entered.
Examiner’s Note
	Examiner invites Applicant to schedule an interview with his to discuss how to advance prosecution. 
Claim Objections
	Independent claim 10 is objected to because of the limitation “a second management device… in accordance with claim 9”. Examiner requests that Applicant specify exactly how the second management device is in accordance with claim 9. 

Response to Arguments
	Applicant’s arguments filed on 01/08/2021 (‘Arguments’) have been considered. 
Regarding the 35 U.S.C. § 112(b) rejection
 The 35 U.S.C. § 112(b) rejection has been withdrawn in light of the amendments to the claims. 
Regarding the 35 U.S.C. § 101 rejections
	The 35 U.S.C. § 101 rejections are withdrawn in light of the amendments to the claims.
Regarding the prior art rejections
The prior art Ma and TR-069 Amendment 5 teach the amended claim limitations. Specifically, TR-069 Amendment 5 teaches transmitting a URL comprising an address of the CPE device. TR-069 Amendment 5, page 227 of 228 and Fig. 28 , “When the CPE reboots or its IP address changes, it applies the above procedures again to restore the appropriate mapping and communicate the ConnectionRequestURL change to the ACS.”
Furthermore, Ma teaches a second piece of equipment (gateway) downloading at least dummy content from the first piece of equipment. Ma ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a dummy content. Applicant’s Specification (“Spec.”) defines dummy content as content that does not actually exist in the first piece of equipment or has no need to exist. Spec. pages 7 and 23. The confirmation sent from the CPE to the gateway in Ma ¶ [0107] likewise has no need to exist in the CPE because it is merely a confirmation of an instruction sent from the gateway, and therefore exists for the sole purpose of informing the gateway 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma (Pub. No. US 2015/0074245 A1) in view of TR-069 Amendment 5 (TR-069 .

Regarding claim 1, Ma teaches a set-up method for setting up a management session between a first piece of equipment (Ma ¶ [0025] & Fig. 1, CPE device 109 is first piece of equipment) that belongs to a first communications network (Ma ¶ [0025] & Fig. 1, LAN 107 is the first network) and a first management device for managing the first piece of equipment (Ma ¶ [0094] and Figs. 1 & 4, remote management server 114 manages the CPE device; see also ¶ [0041]) that belongs to a second communications network (Ma ¶ [0025] & Fig. 1, WAN 105 is the second network) distinct from the first communications network, the method comprising: a set-up step for setting up a management session between a second piece of equipment (Ma ¶ [0025] & Fig. 1, gateway 108 is the second piece of equipment) of the first network that is reachable from the second network, and a second management device (Ma ¶ [0100] and Figs. 1 & 4, OSS 110 is the second management device) managing the second piece of equipment that belongs to the second network (Ma Fig. 4 & ¶ [0100], OSS 100 manages gateway 108 by “send[ing] a request to the home gateway device 108 to download a service module for provisioning of the home gateway device 108 to enable a connection between the remote management server 114 and the selected CPE device”; see also ¶¶ [0103]-[0104]); a sending step of the second management device acting during the set-up management session to send a request to the second piece of equipment requesting the second piece of equipment to download a content at an address of the first piece of equipment in order to set up a management (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a dummy content/updating file/configuration file; see also ¶ [0094]); an execution step of the second piece of equipment executing the download request (Ma ¶ [0107], the home gateway receives a confirmation from the CPE device); and in response to this execution step, an initiation step of the first piece of equipment initiating a connection with the first management device in order to set up a management session between the first piece of equipment and the first management device (Ma ¶¶ [0108]-[0109], in response to the confirmation, a connection is initiated by the CPE between the CPE device and the remote management server).
Ma does not explicitly teach the CPE device providing an address in a URL.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches a CPE device providing an address in a URL (TR-069 Amendment 5, page 227 of 228 and Fig. 28 describing normal procedure, upon, booting/rebooting or change in IP address the CPE transmits a ConnectionRequestURL with the CPE address A1 to the ACS).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ma and TR-069 Amendment 5 to teach the CPE providing an address in a URL because it is combining MPEP 2143(I).

Regarding claim 2, Ma and TR-069 Amendment 5 teach the set-up method according to claim 1. Ma furthermore teaches a request sent by the second management device to the second piece of equipment further includes information about the first piece of equipment being used by the second piece of equipment during the execution step (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device).
Ma does not explicitly teach authentication with the CPE.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches authenticating with the CPE (TR-069 Amendment 5, pages 43-44 of 228, authentication must occur with CPE; see also page 36 of 228, “The CPE MUST accept Connection Requests from any source that has the correct authentication parameters for the target CPE”). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ma and TR-069 Amendment 5 to teach authentication because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 3, Ma and TR-069 Amendment 5 teach the set-up method according to claim 1. Ma furthermore teaches wherein the first management device and the second management device are a single management device (Ma ¶¶ [0039] & [0104], storage server 112 and OSS 110 can be in the same device – examiner furthermore notes that combining the functions of two management devices in the same network into one device is obvious).

Regarding claim 4, Ma and TR-069 Amendment 5 teach the set-up method according to claim 1.
Ma does not explicitly teach an identification step for identifying the second piece of equipment to which the request is sent from information transmitted by the first piece of equipment.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches an identification step for identifying the second piece of equipment to which the request is sent from information transmitted by the first piece of equipment (TR-069 Amendment 5, page 224 of 228 & Fig. 27, “When the gateway reboots or its IP address changes, the new address is notified to the CPE through its UPnP IGD subscription, at which point the CPE needs to apply the above procedures again to restore the appropriate mapping and communicate the ConnectionRequestURL change to the ACS”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ma and TR-069 Amendment 5 to teach an identification step for identifying the second piece of equipment to which the request is sent from information transmitted by the first piece of equipment because it is because it is combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).
(Ma ¶ [0039], gateway is necessary for establishing connection between the CPE device and the remote management server and therefore a determination is made that the remote management server cannot directly reach the CPE device; see also ¶ [0043]).

Regarding claim 6, Ma teaches a management method for managing a piece of equipment, referred to as a "second" piece of equipment (Ma ¶ [0025] & Fig. 1, gateway 108 is the second piece of equipment), that belongs to a first communications network (Ma ¶ [0025] & Fig. 1, LAN 107 is the first network), and that is reachable from a second communications network (Ma ¶ [0025] & Fig. 1, WAN 105 is the second network), the management method being for performing by a management device managing the second piece of equipment, referred to as the "second" management device (Ma ¶ [0100] and Figs. 1 & 4, OSS 110 is the second management device), and that belongs to the second network, the management method comprising: an obtaining step for obtaining an address, enabling a management session to be set up with the first piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a content; see also ¶ [0094]); a set-up step for setting up a management session with the second piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a content; see also ¶ [0094]); and a sending step for sending a request to the second piece of equipment during the management session that has been set up and requesting the second piece of equipment to download content at said address, wherein the content is one or more of a dummy content, multimedia content, updating file and a configuration file (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a dummy content/updating file/configuration file; see also ¶ [0094]).
Ma does not explicitly teach the CPE device providing an address in a URL.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches a CPE device providing an address in a URL (TR-069 Amendment 5, page 227 of 228 and Fig. 28 describing normal procedure, upon, booting/rebooting or change in IP address the CPE transmits a ConnectionRequestURL with the CPE address A1 to the ACS).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ma and TR-069 Amendment 5 to teach the CPE providing an address in a URL because it is combining MPEP 2143(I).

Regarding claim 8, Ma teaches a computer readable non-transitory data medium storing a computer program including instructions for executing steps of a management method when said computer program is loaded into a memory of a computer and executed by the computer, the management method for managing a piece of equipment, referred to as a "second" piece of equipment (Ma ¶ [0025] & Fig. 1, gateway 108 is the second piece of equipment), that belongs to a first communications network (Ma ¶ [0025] & Fig. 1, LAN 107 is the first network), and that is reachable from a second communications network (Ma ¶ [0025] & Fig. 1, WAN 105 is the second network), the management method being for performing by a management device managing the second piece of equipment, referred to as the "second" management device (Ma ¶ [0100] and Figs. 1 & 4, OSS 110 is the second management device), and that belongs to the second network, the management method comprising: an obtaining step for obtaining an address, enabling a management session to be set up with the first piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device “so that the home gateway device 108 is informed of the particular CPE device for which the connection needs to be established”; see also ¶ [0106], the gateway 108 instructs CPE to establish a connection with a remote management server which enables a management session; see also ¶ [0041], “The remote management server 114 is a server that is configured to remotely manage devices, such as CPE devices 109”); a set-up step for setting up a management session with the second piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a content; see also ¶ [0094]); and a sending step for sending a request to the second piece of equipment during the management session that has been set up and requesting the second piece of equipment to download content at said address, wherein the content is one or more of a dummy content, multimedia content, updating file and a configuration file (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a dummy content/updating file/configuration file; see also ¶ [0094])..
Ma does not explicitly teach an obtaining step for obtaining an Universal Resource Locator (URL) address supplied by a piece of equipment of the first network, referred to as a "first" piece of equipment.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches an obtaining step for obtaining an Universal Resource Locator (URL) address supplied by a piece of equipment of the first network, referred to as a "first" piece of equipment. (TR-069 Amendment 5, page 227 of 228 and Fig. 28 describing normal procedure, upon, booting/rebooting or change in IP address the CPE [first piece of equipment] transmits a ConnectionRequestURL with the CPE address A1 to the ACS).
MPEP 2143(I).
.
Regarding claim 9, Ma teaches a management device (Ma ¶ [0100] and Figs. 1 & 4, OSS 110 is the management device) for managing a piece of equipment referred to as a "second" piece of equipment (Ma ¶ [0025] & Fig. 1, gateway 108 is the second piece of equipment), that belongs to a first communications network (Ma ¶ [0025] & Fig. 1, LAN 107 is the first network), and that is reachable from a second communications network (Ma ¶ [0025] & Fig. 1, WAN 105 is the second network), said management device for managing the second piece of equipment that belongs to the second network (Ma Fig. 4 & ¶ [0100], OSS 100 manages gateway 108 by “sends a request to the home gateway device 108 to download a service module for provisioning of the home gateway device 108 to enable a connection between the remote management server 114 and the selected CPE device”; see also ¶¶ [0103]-[0104]) and comprising: a memory storing a computer program (Ma Fig. 3, 350 & ¶ [0076], processor executes software modules stored in memory); a processor coupled to the memory to run the computer program (Ma Fig. 3, 340 & ¶ [0076], processor executes software modules stored in memory); and a communications module coupled to the processor to communicate with the second piece of equipment and a first piece of equipment (Ma Fig. 3, 380 & ¶ [0076], “The processor 340 interacts with one or more communication subsystems 380 to perform communication functions within the WAN 105 or via the access link 102”); wherein the processor running the computer program causes the communications module: to obtain an address enabling a management session to be set up with the first piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a content; see also ¶ [0094]); to set up a management session with the second piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a content; see also ¶ [0094]); to send a request to the second piece of equipment during the management session that has been set up and requesting the second piece of equipment to download content at said address, wherein the content is one or more of a dummy content, multimedia content, updating file and a configuration file (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a dummy content/updating file/configuration file; see also ¶ [0094]). 
Ma does not explicitly teach the CPE device providing an address in a URL.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches a CPE device providing an address in a URL (TR-069 Amendment 5, page 227 of 228 and Fig. 28 describing normal procedure, upon, booting/rebooting or change in IP address the CPE transmits a ConnectionRequestURL with the CPE address A1 to the ACS).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ma and TR-069 Amendment 5 to teach the CPE providing an address in a URL because it is combining prior art elements according to known methods (TR-069 technical specification) to yield predictable results. MPEP 2143(I).

Regarding claim 10, Ma teaches a communications system comprising:- a first piece of equipment (Ma ¶ [0025] & Fig. 1, CPE device 109 is first piece of equipment) that belongs to a first communications network (Ma ¶ [0025] & Fig. 1, LAN 107 is the first network); - a first management device for managing the first piece of equipment (Ma ¶ [0094] and Figs. 1 & 4, remote management server 114 manages the CPE device) that belongs to a second communications network distinct from the first network (Ma ¶ [0025] & Fig. 1, WAN 105 is the second network); - a second piece of equipment that belongs to the first network and reachable from the second network (Ma ¶ [0025] & Fig. 1, gateway 108 is the second piece of equipment; see also ¶ [0100]); and - a second management device for managing the second piece of equipment and in accordance with claim 9 (Ma Fig. 4 & ¶ [0100], OSS 100 manages gateway 108 by “sends a request to the home gateway device 108 to download a service module for provisioning of the home gateway device 108 to enable a connection between the remote management server 114 and the selected CPE device”; see also ¶¶ [0103]-[0104]); said second piece of equipment comprising: - a (Ma Fig. 4 & ¶ [0100], OSS 100 manages gateway 108 by “sends a request to the home gateway device 108 to download a service module for provisioning of the home gateway device 108 to enable a connection between the remote management server 114 and the selected CPE device”; see also ¶¶ [0103]-[0104]); - a receive module suitable for receiving a request from the management device during the management session that has been set up and requesting it to download dummy content at an address in order to set up a management session with the first piece of equipment (Ma Fig. 4 & ¶ [0100], OSS 110 sends request to gateway 104 including the IP address of the CPE device; see also ¶ [0107], the home gateway receives a confirmation from the CPE device and therefore downloads a dummy content; see also ¶ [0094]); and - an execution module suitable for executing the download request (Ma ¶ [0107], the home gateway receives a confirmation from the CPE device).
Ma does not explicitly teach the CPE device providing an address in a URL.
However, in analogous art of CPE management, TR-069 Amendment 5 teaches a CPE device providing an address in a URL (TR-069 Amendment 5, page 227 of 228 and Fig. 28 describing normal procedure, upon, booting/rebooting or change in IP address the CPE transmits a ConnectionRequestURL with the CPE address A1 to the ACS).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ma and TR-069 Amendment 5 to teach the CPE providing an address in a URL because it is combining MPEP 2143(I).

Ma and TR-069 Amendment 5 teaches all the limitations of claim 11 as asserted above with regard to claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454
04/08/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454